DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending in this Office action.
The request for continued examination  (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for Continued Examination under 37 CFR 1.114, the fee set forth in 37 CFR 1.17(e) has been paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 6 May   2022 has been entered.  An action on the RCE follows.

Response to Amendments and Arguments
Applicant’s amendment to the independent and dependent claims filed on May 6, 2022 has been considered.
In response to Applicant’s Argument, rejections under Section 101 has been withdrawn.
In response to applicant’s argument and submitted and approved TD,  the Double Patenting rejections has been withdrawn.
Applicant’s arguments filed May 6, 2022 with respect to claim rejections under Ajitomi in view of Gissel and further in view of Krishenbaum have been fully considered.
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further in view of USPGPUB 2013/0191416 issued to Yofay Lee et al. (“Lee”).
In response to applicant’s argument, examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1].  During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
Ajitomi discloses in para ([0076] and Figure 6A, for each node a page of data is represented and has a corresponding prescribed page size. In figure 6, Page B, represents an individual page with specific properties of an offset, delete flag and node type. The figure shows a specific memory size and location, example: 0x30); and in para [0026]: The graph data stored in the second memory unit can be configured in such a way that the nodes and the edges are materialized including attribute information thereof and are connected by pointers to form a graph structure; and Gissel, para [0003 and 0005], recites data are cached in the form of completely arbitrary binary values that can range from a few bytes to a few megabytes (variable sized). All data were stored in RAM as long as the total size of the data set can fit in the available RAM. Para [0022] recites created each of equal size and with an equal number and size of slots. Bulk data that are of a generally consistent size or that represent multiples of a given amount of storage space. In order to accommodate a greater variety in the size of bulk data, the cache system includes a plurality of divisions in the slow access memory portion where each division has a different number of slots, and each set of slots within a given division representing a different allocation of memory. The nodes allocating a variable length data region.  Therefore, modified Ajitomi and Gissel discloses claimed a variable size set of fixed width data slot and a variable sized variable length data region.
The examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ajitomi to incorporate the teachings of Gissel to provide a system with storage device organized as a plurality of pages of a prescribed page size.  Doing so would provide extremely fast access to the cached values and overcome the problem of optimizing database variable size row. 

Applicant amended independent claims, this Office correspondence includes additional prior art Lee ‘416 patent as shown in the IDS.



Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  
The claim recites create for “at least one of each node of a plurality of nodes and at least one edge of one or more pages of data, each corresponding to said prescribed page size, and each page having a b-tree index data structure that includes a first section having a variable-sized set of fixed width data slots and a second section having a variable-sized variable length data region;”
	It is not clear to the examiner what is creating. Claim(s) recites “created for” but the claim do not teach created for what.  May be created for a fixed length data slot”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 15 recite the limitation "said fixed length data slots”" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8, 9, 11, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2014/0009472 issued to Daisuke Ajitomi et al. (“Ajitomi”) in view of USPGPUB  2012/0317339 issued to Thomas Gissel et al. (“Gissel”) and further in view of USPGPUB 2012/0317339 issued to Yofay Lee et al. (Lee).
As for claims 1, 14 and 20, Ajitomi teaches a system, method and program product, comprising: 
a storage device organized as a plurality of pages of a prescribed page size and a processor configured to: ([0031], [0044], [0076], [0023], Ajitomi teaches a reading unit is a graph data and also is a page that has a predetermined size is stored in a memory);
create for at least one of each node of a plurality of nodes and at least one edge one or more pages of data, each corresponding to said prescribed page size ([0076], Figure 6A, For each node a page of data is represented and has a corresponding prescribed page size. In figure 6, Page B, represents an individual page with specific properties of an offset, delete flag and node type. The figure shows a specific memory size and location, example: 0x30); and each page having a b-tree index data structure that includes a first section having a variable-sized set of fixed width data slots and a second section having a variable-sized variable length data region (Para [0026]: The graph data stored in the second memory unit 120 can be configured in such a way that the nodes and the edges are materialized including attribute information thereof and are connected by pointers to form a graph structure); 
perform at least one of a read, update, and delete transaction operation on the plurality of nodes and edges (Para [0034] enable specification of the storage destination information as an argument of open processing of the graph database, or can be configured to enable specification of the storage destination information as an argument of registration-related operations such as new insertion, updating, and deletion; and Para [0042]: the memory control unit 150 performs control in such a way that the first memory unit 100 performs new insertion of graph data, updating of graph data, or deletion of graph data. the nodes and the edges are only either newly inserted (added) or deleted); and 
determine traversal of relationships between nodes and edges ([0026], a memory unit that contains nodes and edges, the edges are connected by a relationship through pointers. The data having a plurality of nodes).
Ajitomi teaches prescribed page sizes, nodes, edges, one node per page of data and fixed length data slots. Ajitomi does not explicitly teach each page having a b-tree index data structure that includes a variable-sized length data slots and a variable-sized variable length data region.
Gissel teaches each page having a b-tree index (Para [0003]: data are cached in the form of completely arbitrary binary values that can range from a few bytes to a few megabytes, data structure that includes a variable-sized length data slots and a variable-sized variable length data region. ([0022] Gissel teaches nodes allocating a variable length data region. Additional divisions are created each of equal size and with an equal number and size of slots. This embodiment is consistent with bulk data that are of a generally consistent size (interpreted as fixed size) or that represent multiples of a given amount of storage space. A greater variety in the size of bulk data, the cache system includes a plurality of divisions in the slow access memory portion where each division has a different number of slots, and each set of slots within a given division representing a different allocation of memory. Therefore, given bulk data can be moved to an appropriately sized slot within one of the divisions. Varying the size of the slots (variable length size) within divisions of equal size yields a greater granularity in the size of bulk data than can be accommodated in the slow access memory portion while optimizing the overall storage capacity of the slow access memory portion. The plurality of divisions represents a sequence of equally sized divisions with increasing slot size.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ajitomi to incorporate the teachings of Gissel to provide a system with storage device organized as a plurality of pages of a prescribed page size.  Doing so would provide extremely fast access to the cached values and overcome the problem of optimizing database variable size row, as recognized by Gissel (0002-0003).
Modified Ajitomi in view of Gissel do not explicitly disclose receive an indication to store data and determine to process the data as an update to either node attribute data or edge attribute data when the data is associated with the at least one of each node of the plurality of nodes and the at least one edge of the one or more pages of data.
Lee discloses Web-application server may generate, store, receive, and transmit, user data and webpage information. Enterprise server may generate, store, receive, and transmit any suitable enterprise data. Enterprise server may be accessed by the other components of network environment either directly or via network cloud (Para [0021]). Data store may include a social-graph database in which the social-graph information for use in implementing the social-networking system described herein is stored. The social-graph information stored by social-networking system in data store, and particularly in social-graph database, may include a plurality of nodes and a plurality of edges that define connections between corresponding nodes. The nodes or edges themselves are data objects that include the identifiers, attributes, and information (including the information for their corresponding profile pages) for their corresponding users or concepts, some of which is actually rendered on corresponding profile or other pages. The nodes may also include pointers or references to other objects, data structures, or resources for use in rendering content in conjunction with the rendering of the profile pages corresponding to the respective nodes. Social graph  may comprise a plurality of nodes, which may include a plurality of user nodes and/or a plurality of concept nodes, and may also include a plurality of edges connecting the nodes. The plurality of nodes and edges of social graph may be stored as data objects in data store, and particularly social-graph database. Additionally, data store may include one or more searchable or queryable indexes of nodes or edges generated by indexing social-graph database. Each edge may comprise or represent one or more data objects or attributes corresponding to the relationship between a pair of nodes. (Para [0030 and 0033]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ajitomi in view of Gissel and further in view of Lee in order to automatically generating the nodes and edges based on information previously entered by users of a social-networking system and generating recommendations for display to the user of the system currently viewing a particular webpage or structured document hosted by the system. 
Modification would further enable detecting the social graph elements for structured search queries to perform searches for digital data media content objects within the social-networking environment efficiently. Modification would further allow many types of nodes and edges for connecting nodes in a simplest form, so that the social graph is a map of relevant edges between the nodes for connecting operation.

As for claims 2 and 15, Ajitomi teaches said fixed length data slots are used to store one or more of node attribute data, edge data, and edge attribute data associated with the node ([0076] Figure 6A and Figure 6B, For each node a page of data is represented and has a corresponding prescribed page size. In figure 6, Page B, represents an individual page with specific properties of offset, delete flag and node type. The figure shows a specific memory size and location, example: 0x30.  Inside the node is edge data. Inside the edge file is edge attribute data, consisting of edge identification, edge type, property, source node and memory size and location.).
As for claims 3 and 16, Ajitomi teaches data values too large to be stored in said fixed length data slots is stored. ([0078] graph data is too large to be stored in specified length data slots.) .
As for claim 8, Ajitomi teaches the slot header includes a field to store an offset indicating a location in which (page 4 [0052] Figure 5C, Ajitomi teaches, the slot header storing an offset value, in a specified location and having a  variable length “0 x c0”.)  Gissel teaches, a corresponding value is located within said variable length data region. ([0032] Gissel teaches, values inside a variable length data region). 
As for claim 9, Ajitomi teaches said processor is configured to add slots to said page and increase a size of said variable length data region as needed to store additional data; ([0056] Ajitomi teaches, the flexibility of setting an upper limit for number nodes or an upper limit to file sizes or storable number of edges and the file can be divided into a plurality of files. This flexibility provides variable data lengths to store additional data.).
Ajitomi also teaches data associated with a given node until there is no further available space in said page of said prescribed page size. ([0078] graph data is large in size and there is no further space available on the page). Daisuke does not teach added slots as the page size increases.
Gissel teaches said processor is configured to add slots to said page and increase a size of said variable length data region as needed to store additional data ([0032] Gissel teaches,  a variable length data region).
As for claim 11, Ajitomi teaches sort said data slots prior to writing said page to the storage device. ([0044] Ajitomi, teaches, data is sorted before writing “predetermined writing order” inside the memory unit).
As for claim 13, Ajitomi teaches sort the slots in a manner that results in node attributes being included first in sorted order ([0026] Ajitomi  teaches, graph data sorted  sequentially listed by node attributes, followed by edges, followed by edge attributes. The unit has sorted the slots in order beginning with node attributes.)
Ajitomi also teaches, followed by edges owned by the node ([0026] graph data sorted  sequentially listed by node attributes, followed by edge, followed by edge attributes.  The unit has placed the edges in second place order. )
Ajitomi also teaches, followed by edge attributes. ([0026] graph data sorted sequentially listed by node attributes, followed by edge, followed by edge attributes. The unit has placed the edge attributes in third place order).
 
Claims 4 – 7, 10, 12 and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over modified Ajitomi, Gissel and Lee and in further view of  USPGPUB 2009/0037500  issued to Evan Kirshenbaum (“Kirshenbaum”).
As for claims 4 and 17, modified Ajitomi, Gissel and Lee do not explicitly teach the limitations of claim 4.  However, Kirshenbaum teaches each of said edges representing a relationship between two or more of said nodes, wherein each data slot includes a slot header and a slot data region; wherein the slot header includes values to indicate slot type, slot status, and edge direction; wherein the slot data region stores one of edge slot data values and attribute slot data values (Figure 4  Diagram 114,  Kirshenbaum teaches, this header file shows a fixed length, by displaying “nodes on page”, “size of chunks”, this header file provides the details of data slots. And ([0158], Figure 17, Kirshenbaum teaches, a fixed length data slots represents a block. The figure contains a header and slot data value sections.)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ajitomi, Gissel and Lee to incorporate the teachings of Kirshenbaum to use a slot header for data values. Doing so provides the ability to efficiently handle large amounts of data and overcome the problem of data store architectures to handle large enterprise amounts of data, as recognized by Kirshenbaum (Para [0002]). 
As for claims 5 and 18, modified Ajitomi, Gissel and Lee do not explicitly teach the claimed limitations of claims 5 and 18. However, Kirshenbaum teaches, the slot header includes one or more fields to store data a slot type. ([0050] figure 2, diagram 204 Kirshenbaum teaches, The slot header has numerous fields available to store a slot type. Figure 2 (diagram 204) has "type" field indicating a field inside a slot header. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ajitomi, Gissel and Lee to incorporate the teachings of Kirshenbaum to show a slot header that includes several fields of data to store a slot type.  Doing so provides the ability to efficiently handle large amounts of data and overcome the problem of data store architectures to handle large enterprise amounts of data, as recognized by Kirshenbaum (0002).
As for claims 6 and 19, modified Ajitomi, Gissel and Lee do not explicitly teach the limitations of claim 6 and 19. However, Kirshenbaum teaches, the slot type indicates a type of data stored in or stored in a location ([0034], Kirshenbaum teaches, the server computer stores graph data; identified by data stored in a corresponding slot data value section of that slot (page 2 [0035]; Figure 1 diagram 114 teaches, inside the page are various data values in this section.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ajitomi, Gissel and Lee to incorporate the teachings of Kirshenbaum to show the slot types and type of data stored in its locations.  Doing so provides the ability to efficiently handle large amounts of data and overcome the problem of data store architectures to handle large enterprise amounts of data, as recognized by Kirshenbaum (0002). 
As for claim 7, modified Ajitomi, Gissel and Lee do not explicitly teach the limitations of claim 7. However, Kirshenbaum teaches, the slot data value section stores a primitive value of a size equal to or smaller than a fixed width of said slot data value section. ([0079] Kirshenbaum teaches, slot data values can be configured to store small data types, such as primitive values. Small data types can fit into a fixed width slot.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ajitomi, Gissel and Lee to incorporate the teachings of Kirshenbaum to show slot data values store primitive values.  Doing so provides the ability to efficiently handle large amounts of data and overcome the problem of data store architectures to handle large enterprise amounts of data, as recognized by Kirshenbaum (0002). 
As for claim 10, modified Ajitomi, Gissel and Lee do not explicitly teach the limitations of claim 10.  However, Kirshenbaum teaches The system of claim 9, wherein the processor is configured to split the page if additional data is to be stored ([0102] Kirshenbaum teaches, This is the same theme as a split page when additional chunks of data is to be stored on another page.).
	However Kirshenbaum teaches, additional data is to be stored for a node and would result in a page that exceeds said prescribed page size. ([0101] Kirshenbaum teaches, additional node data has been exceeded and the new data will be stored onto another page). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ajitomi, Gissel and Lee to incorporate the teachings of Kirshenbaum to show the principles of the processor to split the page when data has surpassed a page.  Doing so provides the ability to efficiently handle large amounts of data and overcome the problem of data store architectures to handle large enterprise amounts of data, as recognized by Kirshenbaum (0002). 
As for claim 12, modified Ajitomi, Gissel and Lee do not explicitly teach the limitations of claim 12.  However, Kirshenbaum teaches sort the slots based at least in part on a respective slot type of each slot. ([ 0155], Figure 9 diagram 908, Figure 16 diagram 1602, 1608  Kirshenbaum teaches, the processor uses subsets to identify each slot in the row, which exhibits slot types. The processor sorts slots according to diagram 908, “Add nodes to index”, index utilizes sorting feature).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ajitomi, Gissel and Lee to incorporate the teachings of Kirshenbaum to show discusses the principles sort slots defined by slot types.  Doing so provides the ability to efficiently handle large amounts of data and overcome the problem of data store architectures to handle large enterprise amounts of data, as recognized by Kirshenbaum (0002).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20140280224 isuued to Evan Feinberg: recommended relationships based on additional edges.
20160299991 Sungpack Hong: Nodes retrieval from storage.
20170024488 Charles Henderson: Nodes and Edges merging together.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 21, 2022
/SHAHID A ALAM/Primary Examiner, Art Unit 2162